           Case 1:20-cv-00065-JAP-SMV Document 34 Filed 01/28/21 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF NEW MEXICO

JAMES GRASS,

           Plaintiff,

v.                                                                        No. 20-cv-0065 JAP/SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

           Defendant.

                                                         ORDER

           THIS MATTER is before the Court on two motions filed by pro se Plaintiff: “Motion for

Default Judg[]ment and Order to Enforcement of Judgment” [Doc. 11], filed on May 7, 2020, and

“Motion to Show Cause” [Doc. 21], filed on October 15, 2020. Defendant responded collectively

to both motions on December 17, 2020. [Doc. 30]. Plaintiff did not reply, and the time for doing

so has passed. The motions will be denied without prejudice.

           Plaintiff was originally awarded disability benefits beginning on May 1, 2003. Tr. 70, 10.

However, those benefits were ceased in 2010, and an overpayment of more than $45,000 was

assessed. Tr. 10, 16. It appears that Plaintiff re-applied for benefits, which were re-awarded in

2020. [Doc. 11] at 7.

           In the first motion at bar, Plaintiff appears to challenge the cessation of his benefits and

request backpay. [Doc. 11]. In the second motion, Plaintiff attempts to challenge the monthly

amount of benefits he currently receives.1 [Doc. 21]. This Court’s jurisdiction over Plaintiff’s



1
    The Court has liberally construed Plaintiff’s filings.
      Case 1:20-cv-00065-JAP-SMV Document 34 Filed 01/28/21 Page 2 of 2




claims is limited by 42 U.S.C. § 405(g). For example, this Court may only review final decisions

of the Commissioner, which have been timely brought to federal court. Therefore, in social

security cases, this Court acts as an appellate body. Accordingly, Plaintiff’s challenges will have

to be raised in the normal course of briefing. See [Doc. 32].

       IT IS THEREFORE ORDERED that the relief requested in Plaintiff’s Motions

[Docs. 11, 21] is DENIED without prejudice.

       IT IS SO ORDERED.


                                                     ____________________________________
                                                     STEPHAN M. VIDMAR
                                                     United States Magistrate Judge




                                                2
